Citation Nr: 0803509	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether there was clear and unmistakable error in the 
rating decision of April 1969 by the RO, denying a 
compensable rating for the service-connected residuals of a 
spontaneous pneumothorax. 

2. Whether there was clear and unmistakable error in the 
rating decision of February 1983, denying a compensable 
rating for the service-connected residuals of a spontaneous 
pneumothorax. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1967 to November 1968.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In a rating decision in April 1969, the RO granted service 
connection for a right spontaneous pneumothorax and assigned 
a noncompensable rating; after the veteran was notified of 
the determination, the veteran did not file a timely notice 
of disagreement and the rating decision of April 1969 by the 
RO became final; and the rating decision of April 1969 by the 
RO, denying a compensable rating for the service-connected 
residuals of a spontaneous pneumothorax, did not involve an 
error of fact or law that was outcome determinative.

2. By rating decision in February 1983, the RO denied a 
compensable rating for the service-connected residuals of a 
spontaneous pneumothorax; after the veteran was notified of 
the determination he did not file a timely notice of 
disagreement and the rating decision of February 1983 by the 
RO became final; and the rating decision of February 1983 by 
the RO, denying a compensable rating the service-connected 
residuals of a spontaneous pneumothorax, did not involve an 
error of fact or law that was outcome determinative. 




CONCLUSIONS OF LAW

1. There was no clear and unmistakable error of fact or law 
in the rating decision of April 1969, assigning a 
noncompensable rating for the service-connected residuals of 
a spontaneous pneumothorax. 38 C.F.R. § 3.105 (2007).  

2. There was no clear and unmistakable error of fact or law 
in the rating decision of February 1983, assigning a 
noncompensable rating for the service-connected residuals of 
a spontaneous pneumothorax.  38 C.F.R. § 3.105 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

The VCAA does not apply to a claim of clear and unmistakable 
error in a prior rating decision by the RO.  Parker v. 
Princip, 15 Vet. App. 407 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

After service, in December 1968, the veteran filed a claim of 
service connection for collapse of the right lung.

In the rating decision of April 1969, the RO granted service 
connection for a right spontaneous pneumothorax and assigned 
a noncompensable rating under Diagnostic Codes 6814-6602.  
After the veteran was notified of the rating decision and of 
his appellate rights, he did not appeal the noncompensable 
rating for the residuals of the spontaneous pneumothorax, and 
the rating decision by the RO became final by operation of 
law. 38 U.S.C. § 4005(c); 38 C.F.R. § 3.104(a) (1969).

The evidence of record at the time of the rating decision in 
April 1969 by the RO is 
summarized as follows.

Service medical records show that in August 1967 the veteran 
suffered a right spontaneous pneumothorax.  The lung was re-
expanded with a chest tube to relieve dyspnea.  Six days 
later, the lungs were clear.  On separation examination, a 
chest X-ray was normal. 

On VA examination in February 1969, the veteran complained of 
a dull pain over the right anterior chest, which occurred 
about twice a month and which on occasion was aggravated by a 
real deep breath.  The pertinent findings were a symmetrical 
chest without a rib cage deformity.  Respiratory excursions 
were satisfactory.  There was slight dullness at the right 
lung base with some diminution in the breath sounds.  A chest 
X-ray was normal.   

In December 1982, the veteran requested a letter from the RO 
about the rating for his service-connected disability for use 
in a job application.    

In a letter, dated in February 1983, the RO reported that the 
service-connected residuals of a spontaneous pneumothorax 
were zero percent disabling.  

The evidence of record in February 1983 consisted of several 
statements from family members, co-workers, and J.W., who 
stated that the veteran had complained of chest pain since he 
had returned from service.

In March 1983, the RO notified the veteran that he may be 
eligible for an increase in compensation if the disability 
had become worse and that the RO would take action on his 
claim for increase as soon as he provided the requested 
information.  No further correspondence was received from the 
veteran until 2002. 



Law and Regulations 

Previous determinations by the RO are final and binding and 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  For 
the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a). 

To warrant a finding of clear and unmistakable error in a 
rating decision: 1) either the correct facts, as they were 
known at that time, were not before the adjudicator, that is, 
more than a simple disagreement with how the RO weighed or 
evaluated the evidence; or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 2) 
the error must be "undebatable" and the sort that, had it not 
been made, would have "manifestly changed" the outcome of 
that decision; and 3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of that prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)).

Analysis

The veteran alleges error in the rating decisions by the RO 
in April 1969 and in February 1983 because he was not 
compensated for chest pain, which he has had since the 
intubation procedure in service and for which he currently 
has a 10 percent rating. 

The veteran has not specifically raised an error of law in 
the application of the rating criteria in the rating 
decisions of April 1969 and February 1983.  The only matter 
raised by veteran is the RO's failure to consider his 
complaints of chest pain, which in the context of the claim 
of clear and unmistakable error amounts to an allegation of 
an error of fact.  

The record shows that the veteran's complaints of chest pain 
were noted on the report of VA examination in February 1969 
and the RO referred specifically to the veteran's complaint 
of chest pain in the rating decision of April 1969.  

In the rating decision of April 1969, the RO assigned a 
noncompensable rating under Diagnostic Codes 6814-6602 
(1969).  

Under then Diagnostic Code 6814, there was no compensable 
rating for a spontaneous pneumothorax six months after the 
lung collapse.  As it was more than six months after the 
spontaneous pneumothorax, the RO related the disability by 
analogy to Diagnostic Code 6602.  Under Diagnostic Code 6602, 
bronchial asthma, the criterion for a 10 percent rating was 
mild dyspnea at widely separate intervals.  In the absence of 
evidence of shortness of breath, there was no factual basis 
for a compensable rating under then Diagnostic Code 6602.  

Although it may be debatable whether chest pain was the 
equivalent of shortness of breath, a debatable disagreement 
over how the evidence was weighed or evaluated does not 
constitute clear and unmistakable error in the rating 
decision.  For these reasons, the Board finds no error of 
fact as there is no showing that the correct facts, that is, 
chest pains, were not before the adjudicator in the rating 
decision of April 1969 by the RO, assigning a noncompensable 
rating for residuals of a spontaneous pneumothorax under 
Diagnostic Codes 6814-6602 (1969). 

In the rating decision of February 1983, the RO reported that 
all the evidence of record had been reviewed and that the 
service-connected residuals of a spontaneous pneumothorax 
were zero percent disabling. 

The evidence of record in February 1983 consisted of several 
statements from family members, co-workers, and J.W., who 
stated that the veteran had complained of chest pain since he 
had returned from service.  



Under Diagnostic Code 6814 in 1983, as in 1969, there was no 
compensable rating for a spontaneous pneumothorax six months 
after the lung collapse.  Diagnostic Code 6814 had been 
amended however by a note that provided that the residuals of 
a spontaneous pneumothorax were to be rated as analogous to 
bronchial asthma under Diagnostic Code 6602. 

Under Diagnostic Code 6602 in 1983, which had been amended 
since 1969, the criteria for a 10 percent rating were mild 
paroxysms of asthmatic type breathing, occurring several 
times a year with no clinical findings between attacks. 

In the absence of evidence of shortness of breath, there was 
no factual basis for a compensable rating under then 
Diagnostic Code 6602.  

Although it may be debatable whether chest pain was the 
equivalent of shortness of breath, a debatable disagreement 
over how the evidence was weighed or evaluated does not 
constitute clear and unmistakable error in the rating 
decision.  For these reasons, the Board finds no error of 
fact as there is no showing that the correct facts, that is, 
chest pains, were not before the adjudicator in the rating 
decision of February 1983 by the RO, continuing the 
noncompensable rating for residuals of a spontaneous 
pneumothorax.

The record shows that the RO based the current 10 percent 
rating for residuals of a spontaneous pneumothorax on the 
report of VA examination in January 2004 in which the 
examiner diagnosed chronic neuropathic pain syndrome as a 
complication of the spontaneous pneumothorax.  The diagnosis 
of chronic neuropathic pain syndrome as a complication of the 
spontaneous pneumothorax in January 2004 can not be the basis 
of clear and unmistakable error as the determination of clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudications in April 
1969 and in February 1983. 

                                                                        
(The Order follows on the next page.). 





ORDER

Reversal of the rating decision of April 1969 by the RO, 
denying a compensable rating for the service-connected 
residuals of a spontaneous pneumothorax, on the grounds of 
clear and unmistakable error is denied.

Reversal of the rating decision of February 1983 by the RO, 
denying a compensable rating for the service-connected 
residuals of a spontaneous pneumothorax, on the grounds of 
clear and unmistakable error is denied.



____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


